Citation Nr: 0637393	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a ruptured ear 
drum.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for right ankle.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for residuals of right 
palm laceration.

6.  Entitlement to service connection for ear infections.

7.  Entitlement to service connection for left ankle 
disorder.

8.  Entitlement to service connection for right ear hearing 
loss.

9.  Entitlement to service connection for a thyroid disorder.

10.  Entitlement to service connection for lumbar pain.

11.  Entitlement to service connection for cervical pain.

12.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of mouth surgery.

15.  Entitlement to a compensable evaluation for status post 
left lower lobe superior segmentectomy for benign lung cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
September 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for a 
ruptured ear drum, migraine headaches, right ankle disorder, 
depression, residuals of right palm laceration, and ear 
infections.  The RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for asthma and for mouth surgery.  The RO 
also continued a noncompensable evaluation for status post 
left lower lobe superior segmentectomy for benign lung cyst.  

This matter also arises from a March 2003 rating decision of 
the San Juan, Puerto Rico RO wherein service connection was 
denied for a left ankle disorder, right ear hearing loss, 
thyroid damage, lumbar pain, cervical pain and left hand 
carpal tunnel.  

A travel board hearing was scheduled as the veteran had 
requested; however, in May 2006, the veteran through his 
representative submitted information in lieu of the scheduled 
hearing.  The Board considers this a cancellation of the 
veteran's request for a hearing before a member of the Board.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  See 38 
C.F.R. § 20.704(e) (2006).

The issues of entitlement to service connection for a 
ruptured ear drum, migraine headaches, residuals of right 
palm laceration, left ankle disorder, right ear hearing loss, 
thyroid damage, lumbar pain, cervical pain, and carpal tunnel 
syndrome of the left hand; the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for asthma, residuals of 
mouth surgery; and the issue of entitlement to a compensable 
evaluation for status post left lower lobe superior 
segmentectomy for benign lung cyst, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a right 
ankle disorder with onset in service or that preexisted 
service and was permanently worsened therein.   

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
depression with onset in service or that preexisted service 
and was permanently worsened therein; or may be presumed to 
have been incurred in service; or is secondary to a service-
connected disorder.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has chronic 
ear infections with onset in service or that preexisted 
service and were permanently worsened therein.


CONCLUSIONS OF LAW

1.  A chronic acquired right ankle disorder was not incurred 
in or aggravated by the veteran's active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Depression was not incurred in or aggravated by the 
veteran's active service; nor may it be presumed to have been 
incurred in active service; nor is it secondary to a service-
connected disorder.  38 U.S.C.A. § 1131, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).

3.  Chronic ear infections were not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131; 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002, February 
2003, March 2006, April 2006, and May 2006; rating decisions 
in June 2002 and March 2003; a statement of the case in 
August 2003; and a supplemental statement of the case in June 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2003 statement of the case for a right ankle 
disorder and ear infections and prior to an April 2006 
supplemental statement of the case for depression.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination for 
depression in relation to this claim.  Although the veteran 
claims that he has not been afforded a VA examination for 
other issues claimed, the Board has determined that it is not 
necessary to decide the claim.  38 C.F.R. § 3.159 (4).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113 
(West 1991); 38 C.F.R. § 3.307, 3.309 (2006).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

III. Right ankle disorder

The veteran contends that he injured his right ankle in 
service and suffers from residuals of this injury.  

Service medical records show that in December 1977 he twisted 
his ankle while running.  His left ankle was swollen with 
discoloration and he had limited range of motion.  An x-ray 
to rule out a fracture was negative.  The assessment was rule 
out sprain.  On examination in August 1979 and at a 
separation examination in September 1981 his lower 
extremities were clinically evaluated as normal.  No 
residuals of an ankle injury were shown on examination in 
service after the injury occurred.  Thus, a chronic acquired 
right ankle disorder is not shown in service.  

In May 2001 the veteran wrote that he sprained his right 
ankle in service and was made to run on his swollen and 
injured ankle.  As a result, when it rained his ankle hurt 
and made it very painful to walk.  

VA outpatient treatment records show that at several 
examinations during 2001 no ankle disorder was noted and the 
veteran had a normal gait.  

At a Disability Determination Program evaluation for Social 
Security Administration (SSA) purposes in February 2001, both 
ankles had full range of motion.

At a rheumatological evaluation in February 2001 for SSA, the 
veteran denied joint pain, muscle pain, redness, or joint 
swelling.  Examination of the musculoskeletal system revealed 
good shape, development, tone and function with "[e]dema 1/4 
in lower extremities".   

The veteran wrote in May 2002, that his service medical 
records were in error regarding which ankle was injured in 
service.  Although the in service record reflects that the 
left ankle was involved, the veteran contends that, in fact, 
it was his right ankle that was injured in service.  He 
submitted a post-service photograph which he contends was in 
1984 to show an occasion when a right ankle brace was needed.  

In his substantive appeal received in October 2003 the 
veteran again wrote that he had injured his right ankle in 
service, not his left.  The day after he had sought 
treatment, he was made to parade and do physical training 
even though he had severe pain and his ankle was swollen.  

After review, the Board finds that the preponderance of the 
evidence is against service connection for a right ankle 
disorder.  The fact that a condition or injury occurred in 
service alone is not enough to warrant a grant of service 
connection; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board first notes that the service medical records do not 
show that the veteran suffered a right ankle injury in 
service.  Even if the account of the ankle injury shown in 
service were accepted as being the right ankle, for the 
purpose of our present analysis, the veteran must still 
submit reliable medical evidence linking some current 
disability to the inservice injury to prevail.  

The Board has carefully considered the veteran's contentions.  
The veteran claims an injury in service and continuity of 
symptomatology after service and submitted a photograph 
allegedly in 1984 showing a brace on his right ankle.  A 
layperson is competent to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  They are not, however, competent to offer a medical 
opinion as to the cause or etiology of a claimed disability, 
unless there is evidence of record that they have specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's statements therefore are not competent 
medical evidence of a nexus (that is, a causal link) between 
a claimed right ankle disorder and active service or 
symptomatology post service and active service.

After review of the record, the Board finds that the evidence 
of record demonstrates that the veteran has no current 
diagnosis of a right ankle disorder.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
2002).  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997).  There is no competent medical evidence of a 
current diagnosis of a right ankle disorder.  In the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for claimed right ankle 
disorder.  There is no competent medical evidence that the 
appellant currently has a diagnosis of a right ankle disorder 
which has been linked to service.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed right ankle disorder and any alleged 
continuity of symptomatology since separation from service.  
See Savage, 10 Vet. App. 488, 495-97 (1997).  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  Accordingly, the claim for service connection for 
a right ankle disorder must be denied.


IV. Depression

The veteran seeks entitlement to service connection for 
depression and contends that major depression is secondary to 
his service connected disabilities, especially the status 
post left lower lobe superior segmentectomy for benign lung 
cyst.  He has also contended that his depression was due to 
his non-functioning thyroid.  He is service connected for 
residuals of laceration of the left thumb, evaluated as 10 
percent disabling; status post left lower lobe superior 
segmentectomy for benign lung cyst, evaluated as 
noncompensable and for a surgical scar of the left chest, 
evaluated as noncompensable.  

Service medical records include an August 1979 medical 
history report accompanying a flight physical examination 
where the veteran complained of insomnia and forgetting 
things.  On examination, the psychiatric evaluation was 
normal.  He was seen in August 1981 with less than two months 
left in service for complaints of free floating anxiety and 
nightmares as he did not have future plans.  The impression 
was anxiety secondary to unsettled life plan.  Two days later 
he reported that he had solved some personal financial 
problems and was feeling better.  At his separation 
examination in September 1981, his psychiatric evaluation was 
normal.  

VA outpatient treatment records show that in December 1999 
the veteran presented for the first time for a general 
evaluation and preventive medicine.  He complained of feeling 
depressed due to chronic pain and diminution in physical 
activity which limited his quality of life.  In August 2001 
he was alert, oriented in time, place, and person and in no 
apparent distress.

Progress notes from a private psychotherapeutic clinic show 
that the veteran was seen on a regular basis in late 2000 and 
2001 for complaints of feeling bad and was on medication for 
major depressive disorder (MDD).  The veteran was 
hospitalized in June 2000 for clinical symptomatology with 
major depression related to physical deterioration because of 
his condition of discogenic infirmity and carpal tunnel.  At 
discharge he had received maximum benefit of treatment with 
remission of symptoms.  He then was referred for outpatient 
treatment.  

At a mental examination in July 2000 the veteran was 
diagnosed with MDD.  He reported having had a back injury in 
1997 with trauma to his back with cervical and lumbar 
herniation.  He had also been involved in an automobile 
accident in July 2000 with complication of back pain.  He was 
hospitalized in December 2000 for major depression and 
received maximum benefit of his treatment with remission of 
depressive symptoms.  At subsequent appointments the veteran 
reported improvement.  He was unable to work.  In May 2001, a 
private doctor certified that the veteran had been under his 
care since July 2000 for a major depressive disorder and had 
shown modest improvement but needed a light duty assignment.  

The veteran was hospitalized in July 2003 for major 
depressive disorder, recurrent, without psychotic features.  
He was again hospitalized in October 2004 for recurrent major 
depression, rule out panic attacks and polysubstance abuse in 
full remission. 

Social Security records show that the veteran was found 
disabled under the provisions of the Social Security Act for 
a disability that began in June 2000 with a primary diagnosis 
of affective or mood disorders and secondary diagnosis of 
disorders of the back, discogenic and degenerative.  A 
private mental examination in March 2001 noted that the 
veteran alleged depression and medical evidence showed 
treatment since July 2000 to the present date.  His condition 
was assessed as moderate.  At a private rheumatology 
evaluation in February 2001 the veteran complained of low 
back pain and neck pain which started after trauma in 
September 1997.  In an undated report, a private psychiatrist 
noted a diagnosis of major recurrent depression disorder on 
Axis I, and on Axis III noted carpal tunnel syndrome, low 
back pain and a thyroid condition.  In August 2001, a 
clinical psychologist found the depressive symptomatology 
associated to health problems and financial difficulties.  

At a VA psychiatric examination in April 2005, the veteran 
was diagnosed with recurrent major depression.  The examiner 
opined that the veteran's anxiety diagnosed in August 1981 in 
service was situational and was not related to nor secondary 
to any medical conditions nor was related to his current 
neuropsychiatric condition.  The examiner also provided an 
opinion regarding a relationship between the veteran's 
depression and his service-connected disorders.  However, in 
June 2005, after review of the claim folder and "CPRS" 
records, the April 2005 examining doctor clarified his 
previous opinion was erroneous.  His corrected psychiatric 
medical opinion provided in June 2005 stated that the 
veteran's neuropsychiatric condition was due to his physical 
conditions, which were described and diagnosed as conditions 
that were not service-connected.  The private hospital 
records clearly stated that the veteran's emotional condition 
was related to his discogenic disease and carpal tunnel 
conditions, neither of which is service connected.  The 
veteran's neuropsychiatric condition, diagnosed as major 
depression recurrent, on the April 2005 C&P psychiatric 
evaluation for mental disorder, was not secondary to, due to, 
nor caused by his service-connected conditions.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's current depression to service.  No available 
medical evidence shows that the veteran suffered from 
depression during service.  Although seen for anxiety, this 
was related to his situation at that time, and at his 
separation examination no psychiatric diagnosis was made.  
Thus, a chronic acquired psychiatric disorder is not shown in 
service.

There is no medical evidence of record that shows depression 
was manifested to a compensable degree within one year from 
the date of separation from service.  Accordingly, 
entitlement to service connection for depression on a 
presumptive basis is not warranted.  

The first medical evidence of record shows complaints of the 
veteran feeling depressed in 1999 with a subsequent diagnosis 
of depression.  In view of the lengthy period after 
separation from service without evidence of treatment or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

At an April 2005 VA examination and review in June 2005, the 
VA examiner reviewed the entire claims folder to include 
service medical records and private and VA outpatient 
treatment records and conducted a thorough examination of the 
veteran.  The VA examiner opined that, based upon the medical 
evidence present in the file, there was no link between the 
veteran's current neuropsychiatric condition and service.  
Moreover, the veteran's current depression was not secondary 
to, due to, nor caused by his service-connected conditions.  
It appears that the VA examiner's opinion was based on review 
of the claims file and sound medical judgment.

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed depression and 
active service, or claimed continuity of symptomatology 
demonstrated after service.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for claimed depression.  
There is no competent medical evidence that the veteran 
currently has depression which has been linked to service or 
to a service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed depression and any alleged continuity of 
symptomatology since separation from service.  See Savage, 
supra.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for depression must be denied.

V.  Ear Infections

The veteran claimed that ear infections were a reoccurrence 
since he ruptured his ear drum in service.  

Service medical records show that on examination in August 
1979 his ears were clinically evaluated as normal.  In 
December 1980 the veteran sought treatment for complaints of 
an ear ache in his right ear of two days duration.  He 
reported that when arrested by "AFP" two days earlier he 
had been handcuffed.  While sitting in the back of a truck he 
fell and struck the right side of his face and right ear.  
The assessment was otitis internal.  Several days later he 
complained of loss of hearing since the trauma.  Examination 
revealed right erythematous with no fluid or rupture noted.  
On evaluation for hearing loss the veteran stated that he 
heard okay but had a popping sensation in his right ear.  He 
denied pain.  The right tympanic membrane (TM) was still 
erythematous, but less so.  The TM was intact and mobile.  An 
audiogram showed improvement since August 1979.  The 
assessment was resolving otitis media.  It was noted that he 
may have had a perforation which seemed to have healed.  At 
his separation examination in September 1981, his ears were 
clinically evaluated as normal.  Thus, chronic ear infections 
were not shown in service. 

Post service, VA outpatient treatment records show the 
veteran was seen in an audiology clinic in May 1987 for a 
follow up after an upper respiratory infection and ear 
infection in March 1987.  Those symptoms were not present in 
May 1987.  He had normal hearing bilaterally.  Tympanograms 
showed normal middle ear pressure and compliance bilaterally.  
He had elevated acoustic reflexes and was referred to an 
ears, nose and throat (ENT) clinic for further testing as 
indicated.  The assessment was normal hearing.  When seen at 
ENT, it was noted that his TMs were normal and mobile and his 
hearing was within normal limits.  He was to return as 
needed.  On several examinations in 2001 and 2002, the 
auditory canal appeared clean with intact TM.  His hearing 
was intact.  

At a rheumatological evaluation in February 2001 for SSA, the 
veteran denied buzzing of his ears, earache, or vertigo.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for claimed chronic ear 
infections.  The Board finds that the evidence of record 
demonstrates that the veteran has no current diagnosis of ear 
infections.  Although post service in March 1987 the veteran 
was treated for an ear ache at the time of an upper 
respiratory infection, subsequent medical records do not show 
chronic ear infections.  

There is no competent medical evidence that the veteran 
currently has chronic ear infections which have been linked 
to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed ear infections and 
any alleged continuity of symptomatology since separation 
from service.  See Savage, supra.  The veteran's statements 
are not competent medical evidence of a nexus (that is, a 
causal link) between claimed ear infections and active 
service, or claimed continuity of symptomatology demonstrated 
after service.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002).  See Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997).  There is no competent medical 
evidence of chronic ear infections.  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for chronic ear 
infections must be denied.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied. 

Entitlement to service connection for depression is denied.

Entitlement to service connection for chronic ear infections 
is denied.


REMAND

In a June 2002 rating decision, the RO denied entitlement to 
service connection for a ruptured ear drum, migraine 
headaches, right ankle disorder, depression, residuals of 
right palm laceration, and ear infections.  The RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
asthma and for mouth surgery and continued a noncompensable 
evaluation for status post left lower lobe superior 
segmentectomy for benign lung cyst.

The veteran submitted a letter in May 2002 in response to a 
VA letter dated in March 2002 wherein he discussed additional 
disorders which were viewed as a new claim.  A rating 
decision on 13 issues was issued on March 7, 2003.  

Received at VA on March 31, 2003, was the veteran's 
submission of VA Form 21-4138 as his formal "Notice of 
Disagreement (NOD) for rating decision dated June 18, 2002, 
for all issues (#1 to #9)".  

It appears that the RO considered the NOD to be with regard 
to the March 2003 rating decision and although the veteran 
had not submitted a notice of disagreement to the March 2003 
rating decision, the RO issued a SOC in August 2003 on nine 
of the issues decided in the March 2003 rating decision.  The 
veteran submitted a substantive appeal on these issues in 
October 2003.  

Although three of the issues decided in the June 2002 rating 
decision, right ankle disorder, depression, and ear 
infections, were included in a statement of the case (SOC) 
issued in August 2003, the remaining six were not.  
Accordingly, because a timely NOD regarding these issues has 
been submitted, a remand is required in order for the RO to 
provide the veteran a SOC.  Further, the veteran's VA Form 9 
is accepted as a timely NOD to the March 2003 rating decision 
for the issues specified (other than the issues decided in 
this decision) and a remand is required in order for the RO 
to provide the veteran a SOC on these issues.  Despite the 
fact that the RO included some of the issues decided in the 
March 2003 rating decision in the August 2003 SOC, the Board 
points out that, as of August 2003, the veteran had not yet 
submitted an NOD as to that decision.  An appeal consists of 
a timely filed NOD and, after an SOC has been furnished, a 
timely filed Substantive Appeal. 

The United States Court of Appeals for Veterans Claims has 
held that, when a notice of disagreement has been timely 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).  

VA's duty to notify a claimant seeking to reopen a claim 
includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although a notification letter was 
issued in March 2002, it does not comply with the Kent 
ruling.  

Accordingly, the case is REMANDED for the following action:

1.  In compliance with the Kent ruling, 
advise the veteran of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service connection 
for asthma and for residuals of mouth 
surgery.  Advise the veteran of the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.

2.  Issue a SOC regarding the issues of 
entitlement to service connection for a 
ruptured ear drum, migraine headaches, 
residuals of right palm laceration, left 
ankle disorder, right ear hearing loss, 
thyroid damage, lumbar pain, cervical pain 
and left hand carpal tunnel; whether new 
and material evidence has been received to 
reopen a claim of entitlement to service 
connection for asthma and for mouth 
surgery; and entitlement to a 
noncompensable evaluation for status post 
left lower lobe superior segmentectomy for 
benign lung cyst.  

The appellant and his representative are 
hereby notified that, following the 
receipt of the SOC concerning these 
issues, a timely substantive appeal must 
be filed if appellate review by the Board 
is desired.

Thereafter, the case should be returned to 
the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


